Citation Nr: 0635706	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2005.  The Board remanded 
the case to the RO in order to obtain the veteran's Social 
Security Administration records pertinent to his claim for 
Social Security disability benefits, including medical 
records relied upon concerning that claim.  This matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which determined that no new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for headaches had been submitted.

In connection with this appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C., on September 11, 2003.  A 
transcript of the proceeding has been associated with the 
veteran's claims file.

In March 2004, the Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for headaches and remanded the case.  The case has been 
returned to the Board for review.


FINDING OF FACT

There is no medical evidence of a causal nexus between the 
veteran's current migraine headache condition and any aspect 
of his period of military service.






CONCLUSION OF LAW

A chronic migraine headache condition was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Pursuant to the January 2005 Remand, the RO obtained the 
veteran's Social Security Administration records pertinent to 
his claim for Social Security disability benefits.  
Consequently, the Board finds that there has been substantial 
compliance with the Board's January 2005 Remand.  See Dyment 
v. West, 13 Vet. App. 141 (1999). 

At the September 2003 videoconference Board hearing the 
veteran testified that he suffered a head injury in service 
which caused him to have headaches.  According to the 
veteran, he has experienced these headaches since service.  
He contends that he has had persistent and periodic headaches 
which have become worse over the years.  

Here, the crucial inquiry is whether the veteran's injury to 
the head and neck in service or his headaches in service can 
be linked to any current headache disability.  The Board 
concludes it cannot.  Although there is evidence that the 
veteran was treated for trauma to the head and for headaches 
during service, the evidence fails to show that the veteran 
suffered from a chronic headache condition.  In addition, 
there is no medical evidence of a causal relationship between 
the veteran's current migraine headache disability and 
military service.  

While it is clear that the veteran's service medical records 
reveal that the veteran experienced head trauma and headaches 
during service, the veteran's service medical records are 
absent evidence that the veteran experienced a chronic 
migraine headache condition.  Although the veteran's entrance 
examination in February 1969 failed to indicate that the 
veteran experienced a headache condition before entering into 
the service, service medical treatment records reveal that 
the veteran was subsequently treated for head trauma and 
headaches.  Service medical records dated December 1969 
indicate that the veteran had experienced headaches after a 
blow to the head.  The examiner noted that the veteran had 
experienced a blow to the head a month ago and has 
experienced intermittent headaches.  The examiner did not 
indicate whether the blow to the head had caused the 
veteran's headaches; however, the examiner did report that 
the veteran has worn glasses since he was 6 years old and had 
lost them in May 1969 and had not obtained another pair.  A 
medical treatment note dated July 1969 indicates that the 
veteran was sent for an eye exam because of headaches.      

Another medical treatment note dated January 1970 indicated 
that the veteran was experiencing headaches.  The examiner 
noted that the veteran had been out all night and had just 
barely returned to the ship on time.  The headaches were 
described as intermittent and not incapacitating.  The 
examiner noted that the veteran said that he had got a little 
sleep, but that he was practically asleep on his feet now.  
The veteran was told to get some sleep that night.           

A medical treatment note dated March 11, 1970, indicated that 
the veteran suffered a laceration below the right eye.  A 
subsequent medical record dated March 30, 1970, indicated 
that the veteran complained of headaches and dizziness.  The 
veteran also complained that his new glasses don't always 
help his vision.  He explained that sometimes his vision was 
clear and that sometimes it was blurring.  The examiner noted 
that he sent the veteran to get his glasses and that he never 
returned.   

A medical treatment note dated May 19, 1970, indicated that 
the veteran reported that the glasses that were prescribed to 
him gave him headaches and blurred vision.

Medical treatment records indicate that the veteran had 
obtained treatment for head trauma on May 28, 1970, after 
being struck over the head and back of the neck with a club 
while inebriated.  The May 29, 1970, medical report indicated 
that the veteran was struck over the head with a club in an 
altercation with the Ologopo City police.  Radiological 
studies conducted at this time reveal that the veteran had a 
congenital anomaly of the cervical spine.  The skull series 
was negative.  The medical reports indicated that the veteran 
had experienced headaches as a result of the incident.    

While it is clear from the record that the veteran had 
experienced headaches and head trauma in service for various 
reasons, there is no evidence to indicate the onset of a 
chronic headache condition during service for the following 
reasons.  First, the veteran's service medical records fail 
to indicate that the veteran was diagnosed with a chronic 
headache condition.  In addition, the veteran's separation 
examination in October 1970 failed to reveal the presence of 
chronic headaches or any other disability.  Further, there is 
no evidence in the service medical records that the veteran 
experienced headaches after May 1970.  Moreover, the evidence 
indicates that the veteran reported that some of his headache 
symptomatology may have been caused by his glasses and not by 
a chronic disability.  Therefore, based on the fact that that 
the veteran's service medical records fail to indicate that 
he was diagnosed with a chronic migraine headache condition, 
and based on the normal separation examination in October 
1970, the Board concludes that the veteran's head trauma and 
headaches that he experienced during service were acute and 
transitory and not part of a chronic condition.  

Next, the Board will review whether there is continuity of 
symptomatology after service and whether the medical evidence 
indicates that the veteran's current headache disability is 
causally related to service.
   
Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See  
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  However, unless there is evidence relating the 
veteran's injuries or chronic disorders in service to a 
current disability, his service connection claim must fail.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there must be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

Here, the lay evidence presented by the veteran regarding 
continuity of symptoms after service at the September 2003 
Board hearing is credible and ultimately competent even in 
light of the fact that the veteran's assertions are not 
supported by contemporaneous medical evidence.  The veteran's 
testimony is also bolstered by the September 2003 statement 
from the veteran's mother indicating that the veteran had 
contacted her during service complaining about headaches.  
She stated that her son complained that the headaches 
continued after service and had increased in severity and 
frequency of over the years.  The September 2003 statement by 
the veteran's sister explained that the veteran had called 
and wrote her to complain about the headaches he experienced 
during service.  

While the medical evidence of record does not contradict the 
veteran's testimony that he experienced continuity of 
symptomatology, the veteran's post-service medical records 
fail to indicate that there is a causal connection between 
the veteran's current migraine headache disability and 
service.  The Board notes that although various VA and 
private treatment records indicate that the veteran has 
experienced certain headache symptomatology for certain 
periods of time, it is unclear whether such statements were 
based on the veteran's medical records or his own statements.  
Consequently, the Board notes that such statements do not 
necessarily contradict the veteran's testimony that he 
experienced continuity of symptoms since service because he 
could have experienced different types of headaches with 
varying levels of severity during different periods of time.

The veteran's medical treatment records from May 1984 to 
August 1988 from Mercy Hospital and Broadlawns Medical Center 
indicate that the veteran was seen for various complaints 
including illnesses related to his sinuses, dental pain, and 
chest pain.  However, none of these records corroborate that 
the veteran was experiencing chronic migraine headaches at 
this time.  

A medical treatment report from Broadlawns Medical Center in 
September 1988 is the first medical record in the veteran's 
claims file that indicates that the veteran was treated for 
headache symptomatology after service.  This is almost 18 
years following his discharge from service.  The examiner 
reported that the veteran had been experiencing headaches 
every day for more than a month.  The examiner also noted 
that the veteran had been seen at another hospital and had 
some tests run that revealed that the headaches were not 
caused by the veteran's sinuses.  The veteran reported that 
he sometimes gets blurred vision because of the headaches.  
The examiner noted that the headaches may be caused by 
tension.

After September 1988, the veteran was seen at different 
private and VA facilities and reported headaches of varying 
degrees of duration, severity, and period of onset.  However, 
none of these records link the veteran's migraine headache 
disability to military service.  Medical records dated May 
1994 from Wesley Medical Center noted that the veteran had a 
history of headaches dating back to 1989, and medical records 
dated September 1998 from the same facility show that the 
veteran was diagnosed with cluster headaches and a six year 
history of headaches.  A CT scan report of the brain dated 
July 1998 at the Wesley Medical Center was negative.  

At a VA neurological examination dated August 2001, the 
veteran reported that the onset of his chronic headaches was 
30 years ago, and he reported that the headaches were 
intermittent then, but over the last several months had 
become more frequent.    The veteran was diagnosed as having 
a transformed migraine headache condition.  The examiner 
explained that a transformed migraine "is when an underlying 
migraine transforms itself due to either drugs, depression or 
anxiety, stress and excessive medication intake.  There are 
many identifiable stressors, most attributable to the sudden 
news of the impaired physical condition that set in 
unexpectedly."  

The April 2004 VA medical examination report indicated that 
the examiner opined that the veteran's current headache 
disability is not as likely as not causally or etiologically 
related to active duty.  After reviewing the veteran's claims 
file, the examiner opined that the veteran's service medical 
records did not indicate migraine-type headaches during 
service.  The examiner noted: "The post military medical 
records that are submitted prior to treatment at the VA 
Hospital and at Wesley Medical Center indicate sinusitis and 
dental pain.  Early treatment records at the Wesley Medical 
Center and the VA Medical Center, Wichita, Kansas, provide 
inconsistencies in the date of onset of headache, none of 
which extend back to the period of time within the 
military." 

The Board notes that no other medical evidence of record 
conflicts with the April 2004 VA medical examination report.  
There is no evidence in the veteran's claims file that links 
the veteran's migraine headache disability to his period of 
military service.

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's migraine 
headache condition to head trauma in service or any other 
aspect of service, service connection must be denied.  

The Board has considered statements and testimony from the 
veteran and the statements submitted by his mother and 
sister.  Although he has asserted that his headaches are the 
result of in service head trauma, the medical evidence fails 
to establish that the veteran's current migraine headaches 
were caused by, or are the result of military service.  While 
the veteran, his mother, and sister may believe that his 
current headaches were caused by an in service injury, their 
testimony amounts to that of a lay person.  A lay person has 
no competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  


Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the May 2004 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in May 2004 and in February 2006.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim.  The May 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate in the processing of 
his claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, Social 
Security Administration records, VA medical treatment 
records, and identified private records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.
 
The veteran was also afforded a VA medical examination in 
April 2004 with an opinion as to the likely relationship 
between the claimed condition and military service.  38 
C.F.R. § 3.159(c)(4).  

In the Appellant's Post-Remand Brief dated October 2004, the 
veteran's representative raised an objection to the April 
2004 medical opinion.  With respect to the April 2004 
opinion, the representative essentially contends that the 
opinion is inadequate as the examiner did not have the 
requisite background to offer an expert medical opinion on 
the issue.  The Board notes that the examiner listed her 
credentials as an ARNP (advanced registered nurse 
practitioner).

Turning to the matter of the reviewer's qualifications, the 
veteran's representative has provided no convincing reason 
and has cited to no authority indicating why the examiner is 
not qualified to render a medical opinion in this matter.  
Crucially, the representative has provided no discussion of 
the Court's caselaw, including cases such as Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993), Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996), YT v. Brown, 9 Vet. App. 195, 201 
(1996) and Rucker v. Brown, 10 Vet. App. 67, 74 (1997), all 
of which generally stand for the proposition that any health 
care professional is qualified to render a medical opinion.  
See also 38 C.F.R. § 3.159(a)(1), which defines "competent 
medical evidence" and which makes no mention of board 
certification as a factor.  Indeed, to qualify as an expert, 
a person need not be licensed to practice medicine at all, 
but just have special knowledge and skill in diagnosing and 
treating human ailments.  Cf. Jenkins v. United States, 113 
U.S. App. D.C. 300, 307 F.2d 637, 644 (D.C. Cir. 1962).  

In addition, the Board finds that the April 2004 opinion is 
thorough and adequate upon which to base a decision.  The 
examiner reviewed the veteran's claims file before rendering 
a decision and supported her opinion with historical and 
clinical evidence found in the record.  Further, the issue 
was not of the complexity where the examiner needed a proper 
medical certification or specialty in order to render a 
medically adequate opinion in the case.  Accordingly, the 
Board finds that the examiner was qualified to render a 
medical opinion in this matter.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  
	

ORDER

Entitlement to service connection for migraine headaches is 
denied.

   

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


